         Case 1:19-cv-09756-AJN Document 41 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    8/21/2020

 Gary Thomas,

                       Movant,
                                                                             19-CV-9756 (AJN)
                –v–
                                                                            13-CR-0360-2 (AJN)
 United States of America,
                                                                                  ORDER
                       Respondent.



ALISON J. NATHAN, District Judge:

       The deadline for Mr. Thomas to supplement his reply brief remains August 31, 2020.
Consistent with the Court’s orders of March 31, 2020, July 21, 2020, and July 31, 2020, Mr.
Thomas’ requests for discovery remain denied. Absent further order of the Court, Mr. Thomas’
motion will be deemed fully briefed as of August 31, 2020. The Clerk of Court is respectfully
directed to mail a copy of this Order to Mr. Thomas and note the mailing on the public docket.

       SO ORDERED.


Dated: August 19, 2020                    __________________________________
       New York, New York                         ALISON J. NATHAN
                                                United States District Judge




                                               1
